Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mears (US 20150144877).

Regarding claim 1. Mears discloses A semiconductor device comprising:
a first region (Fig 6: left area of 106) and a second region (Fig 6: right area of 106) respectively formed in a substrate;
a first active pattern (Fig 6: left 105/106) extending upward from the first region;
a first superlattice pattern 125 (same as 25’ shown in Fig 3) on the first active pattern;
a first active fin 106 centrally disposed on the first active pattern;
a first gate electrode 111 disposed on the first active fin; and

wherein the first superlattice pattern includes at least one first semiconductor layer 46’ and at least one first blocker-containing layer 50’ (Fig 3), and the first blocker-containing layer includes at least one of oxygen, carbon, fluorine and nitrogen [0043].

Regarding claim 2. Mears discloses The semiconductor device of claim 1, wherein the at least one first semiconductor layer includes multiple first semiconductor layers, and the at least one first blocker-containing layer includes multiple first blocker-containing layers (Fig 3),
each semiconductor layer from among the multiple first semiconductor layers is vertically and adjacently stacked with a corresponding first blocker-containing layer from among the multiple first blocker-containing layers to form a pair (Fig 3), and the first superlattice pattern includes between 1 to 10 pairs (Fig 3, [0056]).

Regarding claim 4. Mears discloses The semiconductor device of claim 1, wherein the first superlattice pattern extends between the first active pattern and the first active fin (Fig 6).

Regarding claim 5. Mears discloses The semiconductor device of claim 1, wherein the first superlattice pattern contacts a bottom surface (Fig 7) and at least a portion of a sidewall (Fig 5) of the first source/drain pattern.


a second active pattern (Fig 6: right 105/106) extending upward from the second region;
a second superlattice pattern 125 on the second active pattern;
a second active fin 106 centrally disposed on the second active pattern;
a second gate electrode 111 disposed on the second active fin; and
second source/drain patterns 109/110 disposed on opposing sides of the second active fin on the second active pattern (Fig 5),
wherein the second superlattice pattern comprises at least one second semiconductor layer 46’ and at least one second blocker-containing layer 50’, and
the second blocker-containing layer includes at least one of oxygen, carbon, fluorine and nitrogen [0043].

Regarding claim 15. Mears discloses The semiconductor device of claim 1, further comprising:
a second active pattern (Fig 6: right 105/106) extending upward from the second region;
a second active fin 106 centrally disposed on the second active pattern;
a second gate electrode 111 disposed on the second active fin; and
second source/drain patterns disposed on opposing sides of second active fin and in contact with the second active pattern (Fig 5/Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mears (US 20150144877).

Regarding claim 3. Mears discloses The semiconductor device of claim 2 except wherein each of the first semiconductor layers among the multiple first semiconductor layers has a thickness ranging from about 1 nm to 10 nm, and each of the first blocker-containing layers among the multiple first blocker-containing layers has a thickness ranging from about 1 nm to 5 nm.
However, Mears discloses a plurality of stacked base semiconductor monolayers defining a base semiconductor portion and at least one non-semiconductor monolayer [0012]. Thus, the ordinary artisan would have recognized that it would have been obvious that Mears’s device structure has the claimed range of the thickness.
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
 
Allowable Subject Matter
Claims 17 and 20-22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first superlattice pattern has a first thickness between the first active pattern and the first active fin and has a second thickness between the first source/drain pattern and the first active pattern, and the first thickness is greater than the second thickness”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first superlattice region has a first thickness under a center of a bottom surface of the first source/drain portion and has a second thickness under an edge of the bottom surface of the first source/drain portion, and the first thickness is different from the second thickness”.

Claims 6-9, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first superlattice pattern has a first thickness between the first active pattern and the first active fin and a second thickness between the first active pattern and the first source/drain pattern, and the first thickness is greater than the second thickness”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first superlattice pattern is thicker under a center of the bottom surface of the first source/drain pattern than under an edge of the bottom surface of the first source/drain pattern”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first active fin includes vertically stacked channel patterns, and the first gate electrode extends between respective channel patterns, and extends between the first active pattern and a lowermost one of the channel patterns”.

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first active fin includes vertically stacked channel patterns, the first gate electrode extends between respective channel patterns, and a lowermost one of the channel patterns contacts the first superlattice pattern”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first blocker-containing layer includes a different material than the second blocker-containing layer”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a thickness of the first superlattice pattern is different than a thickness of the second superlattice pattern”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an upper surface of the first superlattice pattern and an upper surface of the second superlattice pattern are at different levels”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first source/drain pattern is spaced apart from the first superlattice pattern, and the second source/drain pattern contacts the second superlattice pattern”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first well region disposed in the first region; and a second well region disposed in the second region, the first well region and the second well region are doped with dopants having the same conductivity type”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826